By the Court.
The only question is, whether William French, the defendant, is an inhabitant of the state, in contemplation of law, within the true spirit of the attachment acts ?
Whether he can be considered such, or not, must be evinced by his individual acts, which certainly countervail any loose expressions. He has sailed to St. Domingo, and carried with him four fifths of his property. He has engaged in trade in the West Indies, and for nine months and upwards, has been wholly silent about his return. His leaving a wife and children in the city is of no weight in this case, since he has been separated from them *'for five or six years. It cannot fix his domicil. Though r* we do not profess to fix any general rules, as to what will 243 constitute an inhabitancy within the meaning of our attachment laws, we have no hesitation in saying, that the circumstances in this case abundantly shew, that the defendant cannot be deemed an inhabitant of the state, and therefore the rule must be discharged.